Opinion by
Judge Pryor :
We find nothing in this record upon which a reversal should be had. While the title to the land sold may not be evidenced without a missing link in the chain from the commonwealth down, still these parties and their vendors entered under deeds with well defined boundaries and the weight of the testimony shows have been in the actual possession for not less than sixty years; and under such circumstances the appellant was properly required to accept title and take this land under his contract. We see no error in the calculation made giving to the appellant the credits only to which he is entitled. It is evident the appellant is attempting to claim credits to which he is not entitled. The credit of $207 was in full satisfaction of the dower of Mrs. Howard; and for this *898the appellant received a credit. Nor was there any error in refusing the filing of the amended answer for two reasons, 1st, because it came too late, and 2d, it contained no defense to the action.

H. C. Lilly, for appellant.


Cardwell & Fluty, for appellee.

The judgment below is therefore affirmed.